Citation Nr: 1342366	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-47 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right hip condition.

2.  Entitlement to service connection for right leg condition.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

Although not formally verified, a DD Form 214 reveals the appellant had active duty for training with the Army National Guard from May 12, 1980 to July 12, 1980.  It was noted the he had prior inactive service of one month and 25 days.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The appellant testified at a hearing at the RO before the undersigned Veterans Law Judge in August 2013.  A transcript of the proceeding is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant's service treatment records (STRs) are unavailable, and the service department noted in a November 2007 response that they could not identify the appellant based on the information provided to verify his service.  A formal finding of unavailability of service treatment records and DD Form 214 was made in November 2007.  

Since that time, some service records have been submitted by the appellant, as well as a DD Form 214 confirming service from May 12, 1980 to July 12, 1980 for active duty training purposes.  This DD Form 214 shows no prior active service and one month and 15 days of prior inactive service.  It also shows the appellant was in basic training, which would seem inconsistent with someone who had been discharged from active duty only a few weeks previously, as is alleged.


In any event, additional information has been received which could aid in verifying the appellant's alleged service from February 1978 to April 1980.  The appellant has alleged after basic training, presumably in 1978, he was shipped overseas to "Alakanese" Air Force Base (AFB) in England, wound up in Grenada and was shot in the leg.  While it appears there is no "Alakanese" AFB, at other times he mentioned an air base in England, and perhaps Alakanese actually referred to Alconbury or Lakenheath.  During his hearing, the appellant's representative mentioned the possibility that he was in training in the Air Force.  It does not appear a request for service verification and service records indicating Air Force service was made.

Accordingly, the Board finds that remand is warranted to again attempt to verify the appellant's alleged service from February 1978 to April 1980, and to request any available service treatment records from that time.  

Information received since the November 2007 finding of unavailability includes the DD Form 214 for his May to July 1980 active duty training, showing he entered active duty in Charleston, South Carolina, was separated from Fort Gordon, Georgia, was assigned to Co A 4th BN, 1st STB USASC[]FG TRADOC and was transferred to HHD 105 Signal Bn (f) SCARNG, North Charleston, South Carolina.  

All information that could aid in identifying the appellant for verification purposes should be furnished to the service department.  

In addition, the Veteran states that he could obtain statements from fellow servicemen who have knowledge of his being shot in Grenada, as well as statements of relatives and friends who have information regarding the residuals of this gunshot wound.  He should be provided an opportunity to provide such statements.    

Accordingly, the case is REMANDED for the following action:

1.  Advise the appellant to submit any evidence he has, to include obtaining statements from people he served with or others who were witness to his service, establishing that he served on active duty during February 1978 to April 1980 and was shot in Grenada.  

2.  Utilizing the additional information provided on his DD Form 214, other service documents of record, and his lay statements concerning service at an Air Force Base in England, attempt to verify his claimed Air Force and/or Army service, from February 1978 to April 1980, and request all available service treatment records and service personnel records through official sources.  Attempts to obtain such records and information should include contact with the appellant's National Guard unit and Fort Gordon, if possible.  All attempts to procure these records must be documented in the file.  If further efforts to obtain the records become futile, a formal finding of such must be made, and the appellant notified of such.

3.  After conducting any additional development deemed necessary based on the responses to the above directives, the issue should again be reviewed.  If the benefit sought remains denied, furnish a supplemental statement of the case to the appellant and his representative, and afford them an opportunity to respond.  Thereafter, the claims file should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

